                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


PATRICK ALAN SOURANDER,
              Plaintiff,                           No. 18-11162
v.                                                 District Judge Gershwin A. Drain
                                                   Magistrate Judge R. Steven Whalen
SHERIFF HOWARD HANFT,
ET AL.,
              Defendants.
                                         /

                                         ORDER
       Before the Court is Defendants’ Motion to Stay Answer to More Definite

Statement Pending a Decision on Defendants’ Motion to Dismiss [Doc. #18].
       On April 18, 2018, Defendants filed a Motion for More Definite Statement [Doc.

#2], which I granted on June 25, 2018 [Doc. #8], ordering that Plaintiff file a more

definite statement within 30 days. Plaintiff filed his Statement on September 12, 2018,
seven weeks late. Plaintiff’s motion to dismiss for failure to prosecute under

Fed.R.Civ.P. 41(b) [Doc. #12] was filed on August 22, 2018, before Plaintiff filed his
Statement.
       On October 29, 2018, I filed a Report and Recommendation, recommending that

Defendants’ motion to dismiss be denied. The parties have 14 days from that date to file
objections, which will then be ruled upon by the District Judge. It would be prudent, and
in the interest of judicial economy, to stay Defendants’ answer to the Plaintiff’s More

Definite Statement until there is a final decision on the motion to dismiss.
       Accordingly, Defendants’ motion [Doc. #18] is GRANTED. Defendants’ answer


                                             -1-
to the Plaintiff’s More Definite Statement [Doc. #14] is STAYED pending a final
decision on Defendants’ motion to dismiss.

       If Defendants’ motion to dismiss is ultimately denied, Defendants will file their
answer within 30 days of the date of the denial.

       IT IS SO ORDERED.

Dated: October 29, 2018                            s/R. Steven Whalen
                                                   R. STEVEN WHALEN
                                                   UNITED STATES MAGISTRATE
                                                   JUDGE




                             CERTIFICATE OF SERVICE
       I hereby certify on October 29, 2018 that I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on October 29, 2018.


                                                        s/Carolyn M. Ciesla
                                                        Case Manager for the
                                                        Honorable R. Steven Whalen




                                             -2-
